          Case 7:20-cr-00663-KMK Document 16 Filed 01/27/21 Page 1 of 1
               Case 7:20-cr-00663-KMK Document 15 Filed 01/26/21 Page 1 of 1
           -    - - -- - - - - - - -- -- -- 1--k .S.-Depa-rtment-of-Justice:
                                                                           - -- - - - -- - - - - -

                                                              United States Attorney
                   MEMO ENDORSED                              Southern District of New York
                                                              United States District Courthouse
                                                              300 Quarropas Street
                                                              White Plains, New York 10601



                                                              January 26, 2021

ByECF

The Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

          Re:      United States v. Sean Dixon, 20-cr-663 (KMK)

Dear Judge Karas:

        The Government respectfully submits this request to exclude time under the Speedy Trial
Act until the initial conference in this matter on February 9, 2021. Time was excluded until
January 20, 2021, when the initial conference in this matter was originally scheduled. Changes in
the defendant's housing necessitated moving the initial conference. Five days have run from the
Speedy Trial clock and sixty-five days remain. The Government bas produced the bulk of
discovery in this case to counsel for the defendant. Thus, in order to afford time for counsel to
review discovery and decide which, if any, motions may be appropriate and to afford time for
parties to engage in pre-trial resolution discussions, the Government respectfully requests that time
until February 9, 2021 be excluded because the aforementioned purposes are in the interests of
justice. See 18 U.S.C. § 316l(h)(7)(A). Counsel bas consented to the exclusion of time until
February 9, 2021.

Granted. Time is excluded until 2/9/21, in the interests of   Respectfully submitted,
justice, to allow the Parties adequate time to review the
discovery and for Defendants to determine what if any
motions should be filed. The interests of justice from this   AUDREY STRAUSS
exclusion outweigh Defendants' and the public's interest in
a speedy trial. See 18 U.S.C. Section 3161 (h)(7)(A).

So Ordered.
                                                       By:       ~
                                                                  u~
                                                              United States Attorney



                                                              Shiva H. Logarajab
                                                              Assistant United States Attorney
1/26/21                                                       Tel: (914) 993-1918


cc:       Howard Tanner, Esq. (by ECF)
